Exhibit AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, made and entered into as of the 15th day of March, 2009, by and between PMA Capital Corporation, a Pennsylvania corporation, with its principal place of business at 380 Sentry Parkway, Blue Bell, Pennsylvania 19422-0754 and/or such of its affiliates and/or subsidiaries it designates (hereinafter collectively referred to as "PMA Capital") and VINCENT T. DONNELLY ("Executive") WHEREAS, Executive has significant experience in the insurance industry and currently serves as the President and Chief Executive Officer of PMA Capital pursuant to an Executive Employment Agreement made and entered into as of March 15, 2006 and as a member of the Board of Directors of PMA Capital; WHEREAS, PMA Capital desires to continue to avail itself of the expertise possessed by Executive and to employ Executive as President and Chief Executive Officer, in which position he will have access to confidential information of PMA Capital; WHEREAS, Executive desires to be so employed by PMA Capital; WHEREAS, the parties desire to amend and restate the March 15, 2006 Employment Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants contained herein, and each intending to be legally bound hereby, the parties agree as follows: 1.Employment.Subject to the terms of this Agreement, PMA Capital hereby continues to employ Executive as President and Chief Executive Officer. In that capacity, Executive will perform such duties as are appropriate to the management of all aspects of PMA Capital's business and such other duties, consistent with the foregoing duties and his position, as directed by the Chairman of the Board of Directors of PMA Capital.Executive shall report directly to the Chairman of the Board of Directors of PMA Capital.Executive hereby accepts such employment and agrees to serve PMA Capital on a full-time basis and to perform such duties faithfully, diligently and to the best of his ability and in conformity with all federal, state and local statutes, regulations and rules applicable to PMA Capital and in accordance with the PMA Capital Business Ethics and Practices Policy.Executive further agrees not to engage in any outside for-profit business, employment or commercial activity, without first obtaining approval in writing from the Chairman of the Board of Directors of PMA Capital. 2.Compensation.PMA Capital agrees to pay Executive, and Executive agrees to accept from PMA Capital, in full payment for Executive's services, compensation consisting of the following: (a)A minimum base salary at an annual rate of $715,000, payable on a semi-monthly basis or on such other basis that PMA Capital may adopt as its regular payroll practice. The Compensation Committee of the Board of Directors of PMA Capital will review the base salary on at least an annual basis at the same time that it reviews the annual incentive compensation awards; (b)The standard benefits PMA Capital makes available from time to time to its senior executive employees and, in addition, Executive will participate in the following employee benefit plans according to their terms, as amended and restated from time to time:the PMA Capital Corporation Retirement Savings Excess Plan; the PMA Capital Corporation Executive Management Pension Plan (the "EMPP"); and the PMA CapitalCorporation Supplemental Executive Retirement Plan (frozen as of 12/31/05); and a supplemental long-term disability benefit which currently provides for a benefit of $7,500 per month, subject to policy restrictions; 2 (c)Annual incentive compensation based on performance objectives established for 2009, 2010 and 2011, to be described in Exhibit A.Such incentive compensation is to be paid within two and a half months after the end of the applicable year.Annual incentive metrics will be established annually by the Compensation Committee of the Board; and (d)Eligibility for such long-term incentive award(s) to be determined by the Compensation
